UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4170
JAMES S. MILLER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-99-222)

                  Submitted: September 29, 2000

                      Decided: October 19, 2000

        Before WIDENER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Dannie R. Sutton, Jr., Richmond, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Robert E. Trono, Assistant United
States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MILLER

                              OPINION

PER CURIAM:

   James S. Miller was convicted by a jury of perjury, in violation of
18 U.S.C. § 1623 (1994), and for making false statements to federal
officers, in violation of 18 U.S.C. § 1001(a) (1994). He subsequently
received a fifteen-month sentence. On appeal, he challenges the suffi-
ciency of evidence to support his convictions and certain evidentiary
rulings by the district court. We affirm.

   This Court reviews a jury verdict for sufficiency of the evidence by
determining whether there is substantial evidence, when viewed in a
light most favorable to the Government, to support the verdict. See
Glasser v. United States, 315 U.S. 60, 80 (1942). In evaluating the
sufficiency of the evidence, this Court does not review the credibility
of the witnesses and assumes that the jury resolved all contradictions
in the testimony in favor of the government. See United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998), cert. denied, 525 U.S.
1141 (1999). We have reviewed the evidence in this case and find
ample support to sustain the jury’s verdict.

   With respect to Miller’s argument that the district court erred in not
admitting into evidence the statement of a deceased woman, we find
no abuse of discretion. See United States v. Rhynes, 206 F.3d 349,
368 (4th Cir. 1999), cert. denied, ___ U.S. ___, 68 U.S.L.W. (U.S.
June 5, 2000) (No. 99-9386). We also find no plain error in the dis-
trict court’s limitation of defense counsel’s cross-examination of the
Government witness, Leonidas Young. See Fed. R. Crim. P. 52(b);
United States v. Olano, 507 U.S. 725, 731-32 (1993) (this Court
reviews for plain error where Defendant failed to object at trial).

  Accordingly, we affirm Miller’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED
                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4170
JAMES S. MILLER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-99-222)

                  Submitted: September 29, 2000

                      Decided: October 19, 2000

        Before WIDENER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Dannie R. Sutton, Jr., Richmond, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Robert E. Trono, Assistant United
States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MILLER

                              OPINION

PER CURIAM:

   James S. Miller was convicted by a jury of perjury, in violation of
18 U.S.C. § 1623 (1994), and for making false statements to federal
officers, in violation of 18 U.S.C. § 1001(a) (1994). He subsequently
received a fifteen-month sentence. On appeal, he challenges the suffi-
ciency of evidence to support his convictions and certain evidentiary
rulings by the district court. We affirm.

   This Court reviews a jury verdict for sufficiency of the evidence by
determining whether there is substantial evidence, when viewed in a
light most favorable to the Government, to support the verdict. See
Glasser v. United States, 315 U.S. 60, 80 (1942). In evaluating the
sufficiency of the evidence, this Court does not review the credibility
of the witnesses and assumes that the jury resolved all contradictions
in the testimony in favor of the government. See United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998), cert. denied, 525 U.S.
1141 (1999). We have reviewed the evidence in this case and find
ample support to sustain the jury’s verdict.

   With respect to Miller’s argument that the district court erred in not
admitting into evidence the statement of a deceased woman, we find
no abuse of discretion. See United States v. Rhynes, 206 F.3d 349,
368 (4th Cir. 1999), cert. denied, ___ U.S. ___, 68 U.S.L.W. (U.S.
June 5, 2000) (No. 99-9386). We also find no plain error in the dis-
trict court’s limitation of defense counsel’s cross-examination of the
Government witness, Leonidas Young. See Fed. R. Crim. P. 52(b);
United States v. Olano, 507 U.S. 725, 731-32 (1993) (this Court
reviews for plain error where Defendant failed to object at trial).

  Accordingly, we affirm Miller’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED